NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE MORGAN STANLEY, MORGAN STANLEY &
CO. INCORPORATED, J.P. MORGAN CHASE & CO.,
J.P. MORGAN SECURITIES, INC., J.P. MORGAN
CLEARING CORP., THE BANK OF NEW YORK
MELLON CORPORATION, CREDIT SU"ISSE
HOLDINGS (USA), INC., CREDIT SUISSE
SECURITIES (USA) LLC, THE GOLDMAN SACHS
GROUP, INC., GOLDMAN SACHS & CO.,
GOLDMAN SACHS EXECUTION & CLEARING LP,
SWS GROUP, INC., AND SOUTHWEST SECURITIES,
INC.,
Petiti0n,ers.
Misce11ane0us D0cket N0. 962
On Petiti0n for Writ of Mandamus to the United
States District C0urt for the Eastern DiStrict of TexaS in
case n0. 09-CV-0326, Judge Le0nard DaViS.
1N RE BATs TRAD1NG, 1Nc. (ALso mem As BATS
ExcHANe.E,1Nc.), THE NASDAQ 0MX GROUP, _1Nc.,
NAsDAQ 0MX PHLX, INC., 1NTERNATIONAL
SEcUR1T1Es EXcHANGE, LLC, cH1cAG0 BOAR1)
0PT10NS ExcHANGE,1Nc0RP0RA'rED, NYSE

IN RE MORGAN STANLEY 2
EURONEXT, NYSE ARCA, INC., NYSE AMEX, LLC,
SECURITIES INDUSTRY AUTOMATION
CORPORATION, OPTIONS PRICE REPORTING
AUTHORITY, BOSTON OPTIONS EXCHANGE
GROUP, LLC, CME GROUP, INC., BOARD OF
TRADE OF THE CITY OF CHICAGO, INC., AND NEW
YORK MERCANTILE EXCHANGE, INC.,
Petitioners.
Misce1laneous Docket No. 964
.,'~_ '
On Petiti0n for Writ of Mandan1us to the United
States District Court for the Eastern District of Texas in
case nos. 09-CV-0327, Judge Leonard DaVis.
IN RE THOMSON REUTERS CORPORATION,
FACTSET RESEARCH SYSTEMS INC.,
BLOOMBERG L.P. AND INTERACTIVE DATA
CORPORATION,
Petiti0n.ers.
Misce11aneous Docket No. 967
On Petiti0n for Writ of Mandamus to the United
States District Court for the EaStern District of Texas in
case no. 6:09-CV-0()333, Judge Leonard DaviS.
ORDER

3 IN RE MORGAN STANLEY
Realtime Data, LLC moves without opposition to con-
solidate the above-captioned petitions for writ of manda-
mus and for an extension of time, until Novernber 24,
2010, to file its consolidated response. Realtime also
moves on behalf of the petitioners for an extension of
time, until December 1O, 2010, to file a consolidated reply
and for leave to file a consolidated reply of up to 20 pages
If the petitioners seek leave to file a reply that ex-
ceeds the permitted page limitation, they should file a
motion on their own behalf with arguments in support
thereof That motion is denied without prejudice.
Upon consideration thereof, "‘ -
IT ls ORDERED THA'r:
(1) The motions to consolidate and for extensions of
time are granted The motion for leave to file a reply brief
not to exceed 20 pages is denied without prejudice
(2) The revised official caption is reflected above.
F0R THE CoUR'r
DEC 0 1 2015
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Daniel A. DeVito, Esq.
Robert A. Cote, Jr., Esq. R_H)leED
Ke1vhJ.G1~ady,ESq. "'S+&2‘éE»ER.fP